

115 SRES 615 IS: Recognizing the 70th anniversary of the outbreak of the Korean War and the transformation of the United States-South Korea alliance into a mutually beneficial, global partnership.
U.S. Senate
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 615IN THE SENATE OF THE UNITED STATESJune 11, 2020Mr. Gardner (for himself and Mr. Markey) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRecognizing the 70th anniversary of the outbreak of the Korean War and the transformation of the United States-South Korea alliance into a mutually beneficial, global partnership.Whereas June 25, 2020, marks the 70th anniversary of the outbreak of the Korean War, when the armed forces of the Democratic People’s Republic of Korea (North Korea) attacked the Republic of Korea (South Korea) on June 25, 1950;Whereas the United Nations Security Council adopted Resolution 83 on June 27, 1950, recommending Members of the United Nations furnish assistance to the Republic of Korea and Resolution 84 on July 7, 1950, recommending Members make military forces and other assistance available to a unified command under the United States of America;Whereas, on July 27, 1953, an Armistice Agreement was signed by United States Army Lieutenant General William Harrison, Jr. representing the United Nations Command with the Korean People’s Army and the Chinese People’s Volunteer Army to insure a complete cessation of hostilities and of all acts of armed force in Korea until a final peaceful settlement is achieved;Whereas the Armistice Agreement remains in force today and by its terms has neither formally ended the Korean War nor constituted a permanent settlement of peace on the Korean Peninsula;Whereas, on October 1, 1953, a Mutual Defense Treaty between the United States and South Korea was signed in Washington, DC (5 UST 2368), with ratification advised by and consented to by the Senate on January 26, 1954, and the treaty remains in force today to strengthen their efforts for collective defense for the preservation of peace and security;Whereas, during the Korean War, 1,789,000 United States soldiers, sailors, airmen, and Marines served in theater, 36,574 paid the ultimate sacrifice with their lives in defense of freedom in South Korea, and more than 7,500 members of the United States Armed Forces remain classified by the Department of Defense as Missing in Action;Whereas, on October 7, 2016, H.R. 1475, entitled the Korean War Veterans Memorial Wall of Remembrance Act was introduced in the 114th Congress by Representative Sam Johnson of Texas and became Public Law 114–230;Whereas, according to House Report 114–433, the Korean War Veterans Memorial Wall of Remembrance Act (Public Law 114–230) authorizes a Wall of Remembrance to be added to the Korean War Veterans Memorial with the names of those that died in theater, are listed as missing, or were prisoners of war, and would also list the number of personnel that were part of the Korean Augmentation to the United States Army (KATUSA) program;Whereas the Korean War is no longer The Forgotten War but The Forgotten Victory and June 25, 1950, is considered the symbolic start of the ironclad United States-South Korea alliance that was forged in blood;Whereas, in the 70 years since the outbreak of the Korean War, the United States-South Korea alliance has transformed itself from a security relationship into a comprehensive global partnership;Whereas South Korea is considered one of the greatest post-World War II success stories, and its continued partnership with the United States remains the linchpin of United States foreign policy in Northeast Asia;Whereas the United States and South Korea have stood shoulder to shoulder in all four major conflicts the United States has faced since the Korean War, while maintaining peace on the Korean Peninsula and contributing to global prosperity through the shared values of democracy, human rights, the rule of law, and a free market economy;Whereas it is in the national interest of the United States to maintain its forward deployed presence in South Korea through United States Forces Korea (USFK), a premier Joint force that is well led, disciplined, trained and ready to Fight Tonight and win;Whereas the Asia Reassurance Initiative Act of 2018 (Public Law 115–409) calls for the strengthening and broadening of diplomatic, economic, and security ties between the United States and South Korea;Whereas the 70-year transformation of the United States-South Korea alliance into a mutually beneficial partnership has recently led to important coordination and cooperation in confronting global pandemics, including H1N1 in 2009 and COVID–19 in 2020;Whereas the Government of South Korea has made significant contributions to the global community in combating COVID–19, including the manufacture and export of Reverse Transcription Polymerase Chain Reaction (RT–PCR) test kits to the United States Government and various State governments, including Colorado;Whereas, on May 8, 2020, the Government of South Korea donated 500,000 masks to be distributed to Korean War veterans throughout the United States, including the Navajo Nation, in a gesture of gratitude and in commemoration of the seventieth anniversary of the outbreak of the Korean War; andWhereas, on May 10, 2020, the Government of South Korea donated 2,000,000 masks to the United States to help fill shortages in hospitals most impacted by COVID–19: Now, therefore, be itThat the Senate—(1)recognizes that the United States-South Korea alliance serves as the linchpin of regional stability and mutual security in Northeast Asia;(2)reiterates that the United States and South Korea share an enduring interest in the continued strength of the bilateral alliance, including deepening the military, diplomatic, economic, and cultural ties between the United States and South Korea, as well as broadening alliance cooperation to confront 21st century challenges, such as global health, the environment, and energy security;(3)emphasizes that the United States-South Korea alliance espouses shared democratic values and remains committed to human rights, the rule of law, and free market principles and therefore plays an expanding role in stability and security far beyond the Korean Peninsula;(4)reaffirms that the Governments of the United States and South Korea must pursue a coordinated policy of diplomatic engagement, economic pressure, and military deterrence to achieve peace and the denuclearization of North Korea;(5)emphasizes that United States Forces Korea (USFK) remains prepared in presence and disposition to counter any attempted third-party aggression or coercion, and relies on the vital contributions of the dedicated Korean national employees of USFK; and(6)reaffirms that the United States-South Korea alliance is a critical force to uphold the post-World War II liberal global order built by our two nations. 